DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends on canceled claim 3.  It is unclear from what claim 9 depends.  Clarification is required.  For examination purposes claim 3 is interpreted to depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) &  35 U.S.C. 102(a)(2) as being anticipated by Ng (US 2018/0062731), hereinafter Ng.

Regarding claim 1 Ng discloses a balanced dipole unit (Fig. 11, at 601), wherein the balanced dipole unit comprises: a circuit carrier (Fig. 11, at 510 “PCB”), a balanced dipole unit circuit (Fig. 11, at 500A and 500B), a feeder (Fig. 11, at 648) and a ground wire (Fig. 11, at 652); the balanced dipole unit circuit is symmetrically distributed on two sides of the circuit carrier (Fig. 11, the dipole units 500A and 500B are symmetrically distributed on two sides of the circuit carrier); and the feeder and the ground wire are connected to the balanced dipole unit circuit (e.g., Fig. 11, at 648 and 652 connect to 500A and 500B), and the feeder and the ground wire are symmetrically distributed to each other in the balanced dipole unit (e.g., Fig. 11, at 648, 652 – the drawings are symmetrical, see also Title and Abstract “symmetrical dipole antennas”, see further Fig. 9, at 548 and Fig. 10 at 552).

    PNG
    media_image1.png
    876
    607
    media_image1.png
    Greyscale


Regarding claim 2 Ng further discloses the balanced dipole unit according to claim 1, wherein the balanced dipole unit circuit is provided with a plurality of open slots (Fig. 7, at 412, 414; paragraph 0050; the slots are also shown in Figs. 9 and 11), and the open slots arranged on the balanced dipole unit circuit are symmetrically distributed on the circuit carrier (e.g., Figs. 7, 9, and 11  – the slots are symmetrical, see also Title and Abstract “symmetrical dipole antennas”).

Regarding claim 7 Ng further discloses the balanced dipole unit according to claim 1, wherein a printed circuit board (Fig. 11, at 510; paragraph 0070 “PCB”) or a metal stamping part is used as the circuit carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-11, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Dwyer et al., (US 2007/0040758), hereinafter Dwyer.

 	Regarding claim 4 Ng discloses the balanced dipole unit according to claim 1, wherein the balanced dipole unit further comprises a supporting member (Fig. 11, at 676) and a non-metal fixing member (Fig. 11, at 638); and the circuit carrier and the supporting member are connected through the non-metal fixing member (Fig. 11, at 500A and 500B and supporting member 676 are connected through 638).
 	Ng discloses using a supporting member but Ng does not explicitly disclose using a metal supporting member.
	Dwyer discloses a metal supporting member (Fig. 1B, at 114; paragraph 0058 “metallic central support shaft”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding metal supporting members used with antennas in order to provide an improved collinear array dipole antenna structure that is able to provide a wide-angle radiation pattern in an omnidirectional pattern along with a broad bandwidth (Dwyer, paragraph 0008).


 	Ng discloses using a supporting member but Ng does not explicitly disclose using a metal supporting member.
	Dwyer discloses a metal supporting member (Fig. 1B, at 114; paragraph 0058 “metallic central support shaft”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding metal supporting members used with antennas in order to provide an improved collinear array dipole antenna structure that is able to provide a wide-angle radiation pattern in an omnidirectional pattern along with a broad bandwidth (Dwyer, paragraph 0008).

 	Regarding claim 6 Ng does not disclose the balanced dipole unit according to claim 5, wherein when the number of the non-metal fixing member is at least two, at least two non-metal fixing members are symmetrically arranged in the balanced dipole unit.
 	Dwyer discloses wherein when the number of the non-metal fixing member is at least two (Fig. 1B, at 118a, 118b), at least two non-metal fixing members are symmetrically arranged in the balanced dipole unit (Fig. 1B, at 118a, 118b are symmetrically arranged).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding non-metal fixing members used with antennas in order to provide 

 	Regarding claim 8 Ng discloses the balanced dipole unit according to claim 2, wherein the balanced dipole unit further comprises a supporting member (Fig. 11, at 676) and a non-metal fixing member (Fig. 11, at 638); and the circuit carrier and the metal supporting member are connected through the non-metal fixing member (Fig. 11, at 500A and 500B and supporting member 676 are connected through 638).
	Ng discloses using a supporting member but Ng does not explicitly disclose using a metal supporting member.
	Dwyer discloses a metal supporting member (Fig. 1B, at 114; paragraph 0058 “metallic central support shaft”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding metal supporting members used with antennas in order to provide an improved collinear array dipole antenna structure that is able to provide a wide-angle radiation pattern in an omnidirectional pattern along with a broad bandwidth (Dwyer, paragraph 0008).

 	Regarding claim 9 Ng as best understood further discloses the balanced dipole unit according to claim 3, wherein the balanced dipole unit further comprises a supporting member (Fig. 11, at 676) and a non-metal fixing member (Fig. 11, at 638); and the circuit carrier and the metal supporting member are connected through the non-metal fixing member (Fig. 11, at 500A and 500B and supporting member 676 are connected through 638).

	Dwyer discloses a metal supporting member (Fig. 1B, at 114; paragraph 0058 “metallic central support shaft”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding metal supporting members used with antennas in order to provide an improved collinear array dipole antenna structure that is able to provide a wide-angle radiation pattern in an omnidirectional pattern along with a broad bandwidth (Dwyer, paragraph 0008).

Regarding claim 10 Ng further discloses the broadband omnidirectional collinear array antenna, comprising a supporting member (Fig. 11, at 676), a non-metal fixing member (Fig. 11, at 638) and at least two balanced dipole units (Fig. 11, at 500A and 500B - there are at least two balanced dipole units) according to claim 1, wherein the balanced dipole unit is fixed on the supporting member through the non-metal fixing member (Fig. 11, at 500a and 500B is fixed on 676 through 638).
 	Ng discloses using a supporting member but Ng does not explicitly disclose using a metal supporting member.
	Dwyer discloses a metal supporting member (Fig. 1B, at 114; paragraph 0058 “metallic central support shaft”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit carrier and the supporting member disclosed by Ng in accordance with the teaching of Dwyer regarding metal supporting members used with antennas in order to provide an improved collinear array dipole antenna structure that is able to provide a wide-angle radiation pattern in an omnidirectional pattern along with a broad bandwidth (Dwyer, paragraph 0008).

 	Regarding claim 11 Ng further discloses the broadband omnidirectional collinear array antenna according to claim 10, wherein circuit carriers in each balanced dipole unit are symmetrically distributed around the supporting member of the broadband omnidirectional collinear array antenna (Fig. 11, at 500A and 500B) or are asymmetrically on at least two sides of the metal supporting member of the broadband omnidirectional collinear array antenna.

 	Regarding claim 15 Ng further discloses the broadband omnidirectional collinear array antenna according to claim 10, wherein a spacing between each balanced dipole unit in the broadband omnidirectional collinear array antenna is the same or different (Fig. 11, at 500A and 500B).

Regarding claim 16 Ng further discloses the broadband omnidirectional collinear array antenna according to claim 10, wherein the broadband omnidirectional collinear array antenna further comprises a signal feeder (Fig. 11, at 652). 
Ng does not explicitly disclose a power divider, wherein the signal feeder is configured to feed a radio frequency signal, and the power divider is configured to divide the radio frequency signal to each balanced dipole unit.
Dwyer discloses a power divider, wherein the signal feeder is configured to feed a radio frequency signal, and the power divider is configured to divide the radio frequency signal to each balanced dipole unit (Fig. 5, at 506).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the omnidirectional multiband symmetrical dipole antenna disclosed by Ng in accordance with the teaching of Dwyer regarding power dividers used with antenna arrays in order to provide an antenna array having higher gain than is provided by a single dipole antenna member 
	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

 	Regarding claim 19 Ng does not explicitly discloses the broadband omnidirectional collinear array antenna according to claim 10, wherein a number of the balanced dipole unit is determined according to an antenna gain requirement of the broadband omnidirectional collinear array antenna.
 	Dwyer discloses wherein a number of the balanced dipole unit is determined according to an antenna gain requirement of the broadband omnidirectional collinear array antenna (paragraph 0066 “while a single dipole antenna member is able to function as an antenna, in many applications it is desirable to provide an antenna having higher gain than is provided by a single dipole antenna member”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the omnidirectional multiband symmetrical dipole antenna disclosed by Ng in accordance with the teaching of Dwyer regarding power dividers used with antennas in order to provide an antenna having higher gain than is provided by a single dipole antenna member (Dwyer, paragraph 0066).

Allowable Subject Matter
Claims 12-14 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	Regarding dependent claim 12, patentability exists, at least in part, with the claimed features of  wherein the circuit carriers in each balanced dipole unit are alternately arranged on at least two sides of the metal supporting member of the broadband omnidirectional collinear array antenna.
Ng and Dwyer are all cited as teaching some elements of the claimed invention including a balanced dipole unit circuit, a feeder, a ground wire, a metal supporting member, and a non-metal fixing member.
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
 
Regarding dependent claim 13, patentability exists, at least in part, with the claimed features of wherein every four of the balanced dipole units in the broadband omnidirectional collinear array antenna form one group, the circuit carriers in each balanced dipole unit in each group of balanced dipole units are alternately arranged on four sides of the metal supporting member of the broadband omnidirectional collinear array antenna, and an angle difference between the circuit carriers in two adjacent balanced dipole units in the same group of balanced dipole units and the metal supporting member of the broadband omnidirectional collinear array antenna is 90 degrees. 

 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of wherein the metal supporting member of the broadband omnidirectional collinear array antenna comprises at least two supporting portions, two adjacent supporting portions in the at least two supporting portions are connected through a metal part, each supporting portion corresponds to at least one balanced dipole unit in the broadband omnidirectional collinear array antenna, and orientations of the balanced dipole units corresponding to different supporting portions are different.  
Ng and Dwyer are all cited as teaching some elements of the claimed invention including a balanced dipole unit circuit, a feeder, a ground wire, a metal supporting member, and a non-metal fixing member.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

 Regarding dependent claim 17, patentability exists, at least in part, with the claimed features of   a first end of the metal supporting member of the broadband omnidirectional collinear array antenna is provided with a feed port for connecting the signal feeder, and a second end of the metal supporting 
 Ng and Dwyer are all cited as teaching some elements of the claimed invention including a balanced dipole unit circuit, a feeder, a ground wire, a metal supporting member, and a non-metal fixing member.
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 18, patentability exists, at least in part, with the claimed features of   wherein in the case that the metal supporting member included in each of the balanced dipole units constitutes the metal supporting member of the broadband omnidirectional collinear array antenna, the metal supporting members in two adjacent balanced dipole units in the metal supporting member of the broadband omnidirectional collinear array antenna are partially intersected, or the metal supporting members in two adjacent balanced dipole units in the metal supporting member of the broadband omnidirectional collinear array antenna are connected through the metal part.
 Ng and Dwyer are all cited as teaching some elements of the claimed invention including a balanced dipole unit circuit, a feeder, a ground wire, a metal supporting member, and a non-metal fixing member.
 However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E LOTTER/Examiner, Art Unit 2845